ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_02_EN.txt. DISSENTING OPINION OF JUDGE WINIARSKI
[Translation]

I was, and remain, profoundly convinced that the Court should
not have given the Opinion requested of it by the General Assem-
bly ; it is my duty to say why.

I. From the very beginning of the activities of the Permanent
Court of International Justice, serious doubts and grave preoccu-
pations arose concerning its advisory functions which were an
innovation in the field of international jurisdiction introduced
by Article 14 of the Covenant of the League of Nations. The
important problem which the Court had to solve was to reconcile
its advisory functions with its character as a court of justice,
a judicial and independent organ of international law. Two
dangers were to be avoided: on the one hand if its opinions
were not invested with guarantees of thorough examination
and objectivity they would run the risk of being regarded as
mere legal utterances with no other authority than that of the
names of their authors ; and during the debate on the first Rules
of Court (1922), Judge J. B. Moore said, rightly : “If the opinions
are treated as mere utterances and freely discarded, they will
inevitably bring the Court into disrepute.” On the other hand,
the danger existed of introducing compulsory jurisdiction through
the indirect channel of advisory opinions. Article 14 of the Covenant
gave the Court the power to give an advisory opinion upon any
dispute or question referred to it by the Council or by the
Assembly. In giving an advisory opinion on a legal question
relating to a dispute actually existing between States, the Court
would pronounce in fact, if not in law, upon the dispute itself
for which, however, the party had not accepted its jurisdiction.

Hence the Permanent Court, from the very beginning of its
activity, decided to ward off this double danger by investing
the exercise of its advisory functions with judicial forms and
guarantees. The famous case of Eastern Carelia (Opinion No. 5,
1923) permitted it to express in this connexion considerations
which led it to refuse to give the Opinion which the Council
had requested. The Permanent Court, which was then bound
neither by texts nor by precedents, thus showed that it did not
intend to be merely the adviser, ad nutum advocabilis, of the
Council or of the Assembly ; that it remained a court of justice,
even when examining a request for opinion, acting in a judicial
manner and respecting the principles of procedure, and above
all, having a clear vision of the prospects open to its advisory
action, of the advantages and dangers of this innovation. It felt
that it was bound by principles and by the high conception it
had of its Opinions.

28
DISSENTING OPINION OF JUDGE WINIARSKI go

Since then, the advisory procedure has developed in so far
as the texts which regulate it are concerned: the Rules as revised
in 1926 and 1927, the Statute as revised in 1929, and finally,
the Rules as revised in 1936, show the different stages in this
development, which all tend in the same direction: first con-
vergence, then substantial assimilation of the two procedures ;
and the assimilation is almost complete in cases which refer to
disputes which have actually arisen between two or more States.
There is nothing arbitrary about this assimilation : the Committee
of Jurists which was entrusted in 1920 with the elaboration of
the Statute of the Permanent Court, clearly understood the
difference between a legal question considered im abstracto and
a dispute which might be settled by advisory procedure almost
as much as by contentious procedure. Later, disputes of this
kind were referred to the Court for advisory opinion by a political
organ upon the initiative of the parties, and use has even been
made of the term advisory arbitration, a new and interesting
form of peaceful settlement of international disputes. It is the
similarity in the two situations which determines the similarity
in the procedure.

The principles respected by the Permanent Court were of two
kinds ; first, principles of procedure: the rule audiatur et altera
pars and the equality of parties before the judge. At the Conference
of 1929, a voice of authority (that of M. Fromageot, who later
in the same year was elected as a judge of the P.C.I.J.) gave
the following explanation of the revised Article 68 of the Statute:
“It would be quite useless to give an advisory opinion after hearing
only one side. For the opinion to be useful both parties must
be heard. It is therefore quite natural to lay down in the Statute
of the Court that, in regard to advisory opinions, the Court should
proceed in all respects in the same way as in contentious cases.”
The. Conference did not fail to show that it attached great import-
ance to this explanation, and transmitted it to the Assembly.

Finally, and above the principles of judicial procedure, is the
principle of international law according to which ‘‘no State can,
without its consent, be compelled to submit its disputes with other
States either to mediation or to arbitration, or to any other kind
of pacific settlement’ (Opinion No. 5); this is the principle of
the independence of States expressed in the adage of old Polish
law: nihil de nobis sine nobis. The attitude of the Permanent
Court found confirmation in the Final Act of the Conference of
States signatories to the Statute of the Permanent Court (1926), in
respect of the second part of the fifth reservation of the United
States of America, which was as follows: ‘‘The Court shall not,
without the consent of the United States, entertain any request
for an advisory opinion touching any dispute or question in which
the United States has or claims an interest.” In reply, the Final
Act merely referred to the practice of the Court : “‘This jurispru-
dence, as formulated in Advisory Opinion No. 5 (Eastern Carelia),

29
DISSENTING OPINION OF JUDGE WINIARSKI gr

given on 23rd July, 1923, seems to meet the desire of the United
States.” There is nothing to show that the Permanent Court ever
departed from the principles laid down in Opinion No. 5.

The International Court of Justice cannot disregard the advisory
practice of the old Court, which was so firmly established and
accepted by international jurists as well-founded. The texts which
regulate its. advisory functions show that its powers and duties
in this connexion have remained substantially the same; and if
Article 65 of the Statute, in accordance with Article 96 of the
Charter, has abandoned the distinction between ‘‘a question’? and
‘a dispute”, and refers to ‘‘any legal question’, the difference is
so much in the nature of things that Article 68 of the Statute has
not been modified and Article 82 of the Rules of Court, in its
new version, continues to point in the same direction : ““The Court
shall above all consider whether the request for the advisory
opinion relates to a legal question actually pending between two
or more States”, and, if so, will apply the provisions of the Statute
and of the Rules concerning contentious proceedings. It is true
that the two texts add: “‘to the extent to which it recognizes
them to be applicable’, but there is nothing arbitrary about
the Court’s power in this matter; the criterion is objective: if
the Court considers that such is the case, itemust apply these
provisions.

Though assimilated to contentious procedure, advisory procedure
nevertheless maintains its own characteristics and cannot be
identified with the former. Thus the parties to the dispute which
has given rise to the Request for an Opinion, are regarded only
as interested States although they may be authorized to designate
judges ad hoc. Further, the Court is bound by the questions put
to it in the Request for an Opinion and is not bound by the submis-
sions of the parties, although these submissions lose none of their
importance in determining the position of the parties.

The Committee of the Permanent Court which prepared the
revision of the Rules in 1927 (application of Article 31 of the
Statute to advisory opinions) stated in its report : ‘The Court, in
the exercise of this power, deliberately and advisedly assimilated
its advisory procedure to its contentious procedure; and the
results have abundantly justified its action. Such prestige as the
Court to-day enjoys as a judicial tribunal is largely due to the
amount of this advisory business and the judicial way in which it
has dealt with such business.”

The doctrine of the Permanent Court is perfectly logical. Opinions
are not formally binding on States nor on the organ which requests
them, they do not have the authority of res judicata ; but the Court
must, in view of its high mission, attribute to them great legal value
and a moral authority. This being the case and if tantum valet

30
DISSENTING OPINION OF JUDGE WINIARSKI 92

auctoritas quantum valet ratio, the Court, as a judicial organ, will
surround itself with every guarantee to ensure thorough and
impartial examination of the question. For the same reason,
States see their rights, their political interests and sometimes their
moral position affected by an opinion of the Court, and their
disputes are in fact settled by the answer which is given to a ques-
tion relating to them, which may be a “‘key question” of the dispute.
This explains the interest States have in being heard in advisory
proceedings, in being represented and being permitted to designate
their national judges, which would be perfectiy useless if advisory
opinions were mere utterances having no real importance in respect
of their rights and interests. This is also why the Permanent Court
did not hesitate to grant States the necessary guarantees, and, in
order to exclude any possibility of introducing compulsory jurisdic-
tion by the circuitous means of its advisory opinions, it deliberately
laid down in Opinion No. 5 the principle of the consent of the parties
(Article 36 of the Statute).

The Court must, therefore, consider each request for opinion from
the point of view of principles from which as a judicial tribunal it
cannot depart : audiatur et altera pars, the equality of States before
the judge, the independence of States. It has no doubt the duty to
give the opinions which are requested of it, for this is one of the two
purposes for which it has been constituted ; but there may be impor-
tant legal grounds for not giving an opinion, for example, respect
for the principles which I have just recalled, or situations involving
facts which make it impossible for the Court to give an opinion ; in
such exceptional cases, the Court cannot deliver an opinion, and
the texts contemplate this possibility as has been pointed out in the
present Opinion.

Is the Court now confronted with such a case ?

2. First, do international disputes exist to which the present
Request for Opinion relates? This has been proved and a. great
number of arguments have been marshalled in support of this con-
tention ; the Court is asked to say that such disputes exist, and that
they refer to the interpretation and execution of the Peace Treaties.
Only three of the eleven recitals of the Resolution of the General
Assembly of 22nd October, 1949, mention human rights, eight
mention the Peace Treaties and the disputes which have arisen in
respect of these Treaties. It is stated under No. 3 of the conclusions
of the representative of the British Government that : ‘This dispute
relates principally to the question whether the three Governments
are or are not in breach of the human rights provisions of the rele-
vant Peace Treaties .... and the obligation to set up a Commission
under the Peace Treaty provisions for the settlement of disputes
.... there is therefore a dispute about both the interpretation and the
execution of the Treaties.”’ And, under No. 5 : “The United King-

31
DISSENTING OPINION OF JUDGE WINIARSKI 93

dom is asserting its own rights under the Peace Treaties and claiming
the fulfilment towards itself of the Treaty articles.” Therefore :
there is more than a legal question actually pending between two
or more States ; real disputes exist. This is manifest, and I find no
difficulty in answering the first part of Question I in the affirmative.
But, if this is so, it is also evident that the Request referred to the
Court not only relates to these disputes ; the Request goes to the
very core of the disputes. The Assembly could discuss a “situation”
existing in Bulgaria, Hungary and Romania concerning human
rights, and it actually discussed this question at its Third Session ;
since then the discussion has centered about Peace Treaties ; the
diplomatic exchanges between the United States and the United
Kingdom on the one hand and Bulgaria, Hungary and Romania
on the other, also referred to the Peace Treaties. The four questions
put to the Court all refer to the Peace Treaties. I should not hesitate
to answer in the affirmative the question whether these are disputes
for which the arbitration clauses of the Peace Treaties provide
settlement procedure ; but here the Court enters the field of the
interpretation of Treaties, and in my opinion it must refrain from
giving an answer. The Court must not answer even a very simple
question, one which any jurist could answer without difficulty,
because the Court could do so only in conditions which are not
fulfilled here.

I am taking Question II in its limited meaning in accordance
with the restricted interpretation given in the Opinion. What
is asked of the Court ? The Question does not refer to the human
rights articles. A new, more limited dispute, referring to the
interpretation and execution of the arbitration clauses, has arisen
between the contracting States. It has been said that this is
only an introductory question, a preliminary question, or a
question of procedure. Question IT may be an introductory or
preliminary question in so far as the General Assembly is con-
cerned, if the Assembly contemplates taking subsequent political
action on the basis of the Court’s answer, but this is not the
legal or technical meaning of this term. Nor is it a question of
procedure, although it does refer to the method of settling disputes
concerning. the interpretation and execution of the Peace Treaties.
It is a question of substance; not in respect of human rights,
but of the arbitration clauses.

Question II is not put im abstracto, in view of a situation which
might arise some day; it has emerged out of long debate. The
fact is that the three States have refused to appoint their
representatives to the Treaty Commissions, in spite of the demands
of their co-signatories. This refusal was discussed by the General
Assembly and embodied in recital No. 9g (“have refused ....
maintaining that they were under no legal obligation to do so”).
If the General Assembly asks the Court: ‘‘are they obligated

32
DISSENTING OPINION OF JUDGE WINIARSKI 94

to carry out’’, this question refers to the merits of the dispute
concerning the execution of the arbitration clauses. The Assembly
asks the Court to say whether the three States were right or
wrong to refuse.

It has been said that if the Court were called upon to appraise
the conduct of the three States, then the opinion would be equal
to a judgment and a judgment delivered without the consent
of the interested parties; and in such a case, the Court should
not give its opinion. Actually, such a condemnation is involved
if the Court says that the States are wrong to refuse to designate
their representatives ; and could the Court have said that they
are right ?

To say that they are obligated, whereas they denied that they
were under any legal obligation to do so, means that the Court
is pronouncing on the interpretation and application of the
jurisdictional clauses of the Peace Treaties, and this in the first
place is the prerogative of the high contracting parties themselves ;
the Court could not do so without their consent or, at least as
a general rule, without their participation. The Court heard the
interpretation and the conclusions of the United States and the
United Kingdom ; it did not hear statements by the three States.

Finally, the Court should not have ruled out the possibility
of the three States submitting a valid excuse for their conduct.
The fact is that they have refused to carry out the provisions
of the Peace Treaties which relate to arbitration. They do not
desire to carry them out. This refusal has as its context determined
circumstances and conditions ; it is a concrete case of non-execution
of Treaties (which is half-way between violation and disregard).
How can the Court say that hic et nunc the three States are
obligated to carry out the provisions ?

The refusal to carry out a certain clause of a treaty does not,
unfortunately, arise here for the first time; this happens too
often. There are also cases of legitimate refusal. Pacta sunt servanda
constitutes the fundamental rule of international law and the
basis of international relations; ‘‘respect for the obligations
arising from treaties and other sources of international law”
constitutes the primary duty of any State in its relations with
other States. And yet, there are cases where it is necessary to
readjust, even unilaterally, the application of the letter of the
law to a new situation, just as the municipal judge may mitigate
the excessive hardships of contracts between individuals; and
there are cases in which a State may reasonably rely upon certain
circumstances to justify, under international law, the non-execution
of certain provisions of a treaty. Such a possibility is expressed
by the clausula rebus sic stantibus, summing up the important
problem of strict law and good faith between States.

33
DISSENTING OPINION OF JUDGE WINIARSKI 95

The grounds given by the three States in the diplomatic
exchanges to justify their refusal may be without value; but
could they not submit other grounds and what might be the legal
value of such grounds ? Of this the Court knows nothing. In the
circumstances, it seems to me that it is impossible for a court of
justice to establish or determine the obligations of these States.

It is not necessary to discuss the remark which has been made,
namely, that the three States have only to appoint their Commis-
sioners and that the Commissions would pronounce on whether
the charges preferred against them are well-founded. This is a
misunderstanding : Question II asks the Court to say whether
they are justified in refusing to appoint their Commissioners.

3. It has been said that the Court possesses all the facts in the
case inasmuch as the three Governments in their notes said all
that the Court needs to know before pronouncing. I cannot accept
this argument. These notes have been put in by the opposite
side as information and have solely the value of information. But
the Court needs more than mere information, however complete
it may be. What the parties said or have to say, must be said
before the Court in proceedings which, though not contentious,
do, nevertheless, call for the presentation from both sides of
argument, declarations, objections, proof and submissions. Since
this is impossible for the simple reason that the three Governments
have refused to appear, the Court finds itself materially prevented
from giving an opinion under the conditions laid down in its
Statute and Rules.

If it is true that each case must be examined and decided
in view of its peculiar characteristics and circumstances, it is
equally true that, to individual cases, which may be infinitely
varied, the same general rules and principles must apply. Now,
in the present case, not only the provisions of the Statute and
the Rules, but also the rule of equality of parties before
the judge, as well as the rule audiatur et altera pars, that is to
say, the fundamental principles of law and justice, would be
disregarded, if the Court gave an opinion in the present conditions.

It might be objected that the three Governments were perfectly
free to submit their arguments and evidence to the Court and that
if they did not do so it was because they did not choose to avail
themselves of the opportunity which was offered to them, and
that consequently, the principle of equality has been respected.
During the hearings, one of the representatives went so far as to
rely on Article 53 of the Statute, which provides that whenever
one of the parties does not appear before the Court, the other
party may call upon the Court to decide in favour of its claim.
However incredible this may appear to be, it was stated that the

34
DISSENTING OPINION OF JUDGE WINIARSKI 96

Court can apply the rule of Article 53 to the present case by analogy.
What is forgotten is that Article 53 refers to a case in which the
Court has been validly seized by virtue of consent previously
given by the party in default.

In the present case, the three States never gave their consent.
The Resolution of the General Assembly of 22nd October may
have constituted an offer: if this offer had been accepted by the
three Governments, we might have been confronted by a case
analogous to that of the forum provogatum ; but nothing of the
kind occurred. Thus, another fundamental principle of inter-
national law makes it impossible for the Court to give its opinion
in the present case: the principle of the independence of States.
A jurisdiction, in our case the jurisdiction of the Court, even though
it is exercising its advisory functions, cannot be imposed upon a
State if that State has not given its consent freely and beforehand.
In accordance with this principle, the authors of the Charter of
the United Nations rejected not only the compulsory jurisdiction
of the Court, but any jurisdiction whatever without the consent
of the interested States—and this applies to Members of the United
Nations. Nothing would be more alien or even contradictory to
this idea, which is one of the bases of the Charter, than to introduce
the compulsory jurisdiction of the Court under the guise of
advisory opinions. This possibility, however, was considered as
early as 1920 as a danger which might arise in a given case; the
Permanent Court was deeply concerned with eliminating such a
danger.

The Permanent Court attached no importance to the form in
which consent to its jurisdiction was given ; this could be effected
merely fer facta concludentia. But the three States have not
accepted the jurisdiction of the Court in any form. Even more:
the Peace Conference of 1946 had inserted a clause into the Peace
Treaties providing for the jurisdiction of the International Court
of Justice in the settlement of disputes concerning the interpretation
and application of these Treaties; by a decision of the Foreign
Ministers of the Allied Powers, this clause was deleted and was
replaced by a clause providing for arbitration by Commissions to be
set up for this purpose. Thus the Court was deliberately ruled
out and its jurisdiction excluded, unless the high contracting
parties should decide in common agreement to refer a certain
case to it.

In respect of the interpretation and execution of the human
rights articles and the arbitration clause, the three Governments
may be at fault; here, on the particular point of the Court’s
jurisdiction, they are right.

4. During the oral proceedings, it was said that a State, however
directly interested it may be, cannot interfere with relations

35
DISSENTING OPINION OF JUDGE WINIARSKI 07

between organs of the United Nations and frustrate the desire of
the General Assembly to request an advisory opinion of the Court.

It sometimes happens in domestic law that the most certain and
indisputable subjective rights cannot obtain judicial protection
because a rule of procedure, for example, a rule providing the period
fixed for the exercise of some remedy has elapsed and the party is
in default. This is inevitable, for behind the rules of procedure is a
general interest of such importance that it overrides what may be
very legitimate and very important particular interests. The same
considerations apply to international procedure which is, however,
much less severe. But what we have here is a much simpler case. If
the opposition of a State can block the desire of the Assembly to
obtain an opinion from the Court, it is because this opposition is
grounded in law ; if, following the opposition of an interested State,
the Court recognizes that it cannot deliver an opinion, it is because
it has not the right to deliver it in such a case. In both cases, it is
not the arbitrary action of an interested State that makes it impos-
sible to deliver an opinion, but rather its will, which has the law on
its side, provided the Court recognizes it.

To my regret, I cannot agree that the advisory functions of the
Court are exercised between the Court on the one hand and the
Assembly, the Security Council and other authorized organs on the
other. In our case it is for the Assembly to take action on behalf
of the Nations after having heard the opinion of the Court. The
Request for Opinion is made publicly, the Opinion is delivered in
public after proceedings which are public ; the Opinion is given to
the organ from which the Request emanated, but is addressed to
the parties, to the Organization, and to public opinion. The General
Assembly has its own sphere of action, which is political, and its
own responsibilities ; the Court too has its sphere of action which
is legal, and the limits of the field to which this action may be
applied, as well as the method of application, are rigidly laid down ;
and the Court has its own responsibility which cannot disappear
behind that of the Assembly.

(Signed) B. WINIARSKI.

36
